Citation Nr: 0809176	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to July 1974, 
from April 1976 to November 1977, and from March 2003 to 
March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's arthritis of the left knee is manifested by 
extension limited to 10 degrees by pain and flexion limited 
to 65 degrees by pain; the evidence of record does not 
demonstrate instability of the left knee.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for posttraumatic arthritis of the left knee have not 
been met for the entire period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5010, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2004 and February 2005 that fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, what evidence the 
veteran should provide, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
April 2006, and this notice was followed by the April 2006 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in September 2004 and February 2006.  
38 C.F.R. § 3.159(c)(4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Higher Initial Rating for Arthritis of the Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  Therefore, the Board will 
consider the veteran's left knee disability under the 
diagnostic codes pertaining to limitation of motion of the 
leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007).  

Under Diagnostic Code 5260 (limitation of flexion), where 
flexion or bending of the leg is limited to 60 degrees, the 
disability rating will be noncompensable (0 percent).  A 10 
percent disability rating is warranted where flexion of the 
leg is limited to 45 degrees.  A 20 percent disability rating 
is warranted where flexion of the leg is limited to 30 
degrees.  A 30 percent disability rating is warranted where 
flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a. 

Under Diagnostic Code 5261 (limitation of extension), a 10 
percent rating is appropriate where extension of the leg is 
limited to 10 degrees, and a 20 percent rating is warranted 
for leg extension limited to 15 degrees.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

In the rating decision on appeal, service connection was 
established for posttraumatic arthritis of the left knee.  
The veteran's left knee disability was initially rated as 10 
percent disabling under Diagnostic Codes 5010-5261 for 
limitation of extension.  

The veteran's service medical records reveal that he sought 
medical treatment for his left knee in March 2003.  At that 
time, the records note that the "ligamentous complex" of 
the left knee was stable and that no instability was present.

A series of examinations in July 2003, performed while the 
veteran was in service, noted valgus laxity, and positive 
anterior drawer tests. 

An August 2003 examination, also performed while the veteran 
was in service, notes that the veteran reported pops in his 
left knee and giving way.  The examiner noted a positive 
McMurray's test and a positive anterior drawer test, and 
provided a diagnosis of left knee arthritis with instability.

In September 2003, the veteran underwent an orthopedic 
examination in service.  The veteran reported left knee pain, 
swelling, and giving way.  The examiner noted the veteran's 
left knee demonstrated flexion to 90 degrees and extension to 
10 degrees, and also noted a negative Lachman test.

In October 2003, the Physical Evaluation Board proceedings 
were discontinued in order to obtain an orthopedic knee 
evaluation with a quantified Lachman test on the veteran's 
knees.  The Lachman test was performed in February 2004, and 
the results were negative.

The veteran underwent a VA examination in September 2004.  
The examiner noted flexion of the veteran's left knee limited 
to 65 degrees by pain, and extension limited to 10 degrees by 
pain.  The examiner also noted that the veteran's knee felt 
stable on examination.  

The veteran underwent another VA examination in February 
2006.  The veteran reported that his left knee would give way 
and would lock daily.  The examiner noted that the veteran 
had an antalgic gait with poor propulsion.  The examiner 
noted flexion of the veteran's left knee to 80 degrees and 
extension to 10 degrees on repetitive use.  The examiner also 
noted crepitus, clicks or snaps, and grinding of the 
veteran's left knee, but found that no instability was 
present.  Patellar and meniscus abnormalities were noted, as 
well as a positive McMurray's test.

The competent medical evidence of record demonstrates that 
the veteran is able to extend his left knee to 10 degrees, 
limited at that point by pain.  As noted, the veteran has 
been assigned a 10 percent disability rating under Diagnostic 
Codes 5010-5261 for his left knee disability based on 
limitation of extension.  A higher rating under Diagnostic 
Code 5261 requires evidence of limitation of extension to 15 
degrees.  Even taking into account the veteran's complaints 
of pain, the evidence does not demonstrate limitation of 
extension that more nearly approximates 15 degrees, as 
required for a 20 percent disability rating under Diagnostic 
Code 5261.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for limitation of extension of the left knee have not 
been met for the entire period of the claim.  

The Board has considered other rating criteria based on 
limitation of motion which might be applicable, including 
Diagnostic Code 5260 (limitation of flexion).  The medical 
evidence of record demonstrates that the veteran has flexion 
of his left knee to 65 degrees, at worst.  The evidence does 
not demonstrate flexion of the left knee limited to 45 
degrees, the criteria required for a compensable disability 
rating under Diagnostic Code 5260.  For this reason, the 
Board finds that a separate compensable rating is not 
warranted for left knee flexion under Diagnostic Code 5260.  
38 C.F.R. § 4.71a.  

Finally, the Board has considered whether a separate 
compensable disability rating for instability of the left 
knee is warranted under Diagnostic Code 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); see also 
VAOPGCPREC 9-98 (Aug. 14, 1998).  While examinations in July 
and August 2003 note valgus laxity, positive anterior drawer 
tests, and anterior cruciate ligament (ACL) laxity, the 
veteran's knee has been stable upon examination in September 
2003, February 2004, September 2004, and February 2006.  
Further, while a positive anterior drawer test can signify 
ACL instability, a negative Lachman test (as was noted in 
September 2003 and February 2004) indicates ACL stability.  
The Board also notes the findings of the February 2006 VA 
examination regarding patellar and meniscal abnormalities.  
While these abnormalities are acknowledged, the medical 
evidence of record does not demonstrate that the 
abnormalities result in instability of the veteran's left 
knee.  Therefore, as the weight of the evidence is against a 
finding of instability, a separate evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is not warranted.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.  The claim for a schedular 
disability rating greater than 10 percent for posttraumatic 
arthritis of the left knee is, therefore, denied.  







ORDER

An initial disability rating in excess of 10 percent for 
posttraumatic arthritis of the left knee is denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


